Motion Granted, Appeal Dismissed, and Memorandum Opinion filed March
24, 2022.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-22-00083-CV

                           SIAMAK TAVAKOLI, Appellant

                                                V.

                      FORT BEND COUNTY MUD 50, Appellee

                   On Appeal from the County Court at Law No. 6
                             Fort Bend County, Texas
                      Trial Court Cause No. 21-CCV-069344


                              MEMORANDUM OPINION

       This is an appeal from what appears to be a final judgment signed February 4,
2022.1 On March 2, 2022, appellant, proceeding pro se, filed a motion to “cancel”

1
  What happened in the trial court remains unclear, as the clerk’s record has not been submitted to
this court. However, the documents accompanying the letter of assignment indicate the trial court
signed orders dismissing claims against all specifically named defendants in the case on February
4, 2022. Although the documents are ambiguous regarding how this appeal should be styled, this
appeal has been styled based on the letter of assignment, and the discrepancy does not affect the
disposition of this appeal.
the appeal. Construing the motion as a request to dismiss the appeal pursuant to
Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the
appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2